Citation Nr: 0126712	
Decision Date: 11/26/01    Archive Date: 12/03/01

DOCKET NO.  00-16 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for paralysis of the 
right lower extremity, currently evaluated as 40 percent 
disabling.

2.  Entitlement to an increased rating for paralysis of the 
left lower extremity, currently evaluated as 40 percent 
disabling.

3.  Entitlement to special monthly compensation based on the 
loss of use of the left and right feet.

4.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing or special 
home adaptations.

5.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or conveyance 
and/or adaptive equipment therefor.




REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from April 1973 to 
May 1974.  This matter comes to the Board of Veterans' 
Appeals (Board) from April 1998, June 1999, and September 
1999 rating decisions of the Department of Veterans Affairs 
(VA) Houston Regional Office (RO).  In August 2000, the 
veteran testified at a Board hearing at the RO.  

By April 1998 rating decision, the RO continued the ratings 
assigned the veteran, including 20 percent ratings for right 
and left upper extremity weakness secondary to multiple 
sclerosis.  In June 1998, her representative filed a Notice 
of Disagreement as to these issues.  As a Statement of the 
Case addressing these matters has not been issued, additional 
action by the RO is required as noted below.


FINDINGS OF FACT

1.  The veteran's paralysis of the right and left lower 
extremities is manifested by sensory abnormalities, a wide-
based and ataxic gait, postural instability, and mild muscle 
atrophy; there is no objective evidence of marked muscular 
atrophy or complete paralysis of the sciatic nerve.  

2.  Her right and left lower extremity disabilities are 
schedularly rated as indicative of complete paralysis of the 
popliteal nerve (common peroneal); these disabilities are 
considered the functional equivalent of loss of use of the 
left and right feet.  

3.  Service connection is in effect for the following:  left 
and right lower extremity paralysis secondary to multiple 
sclerosis (each rated 40 percent disabling); left and right 
upper extremity weakness (each rated 20 percent disabling); 
residuals of a total abdominal hysterectomy (30 percent 
disabling); residuals of a right and left salpingo-
oophorectomy with repair of the left ovary (10 percent 
disabling); urinary incontinence (30 percent disabling); 
hypoesthesia, right side of face (10 percent disabling); 
hypoesthesia, left side of face (10 percent disabling); left 
optic nerve atrophy (zero percent disabling); neurogenic 
bowel disease (zero percent disabling); and fibrocystic 
disease of the right breast (zero percent disabling); she has 
been in receipt of a permanent and total combined rating 
since November 25, 1991.  

4.  Based on her service-connected multiple sclerosis 
residuals, the veteran has loss of use of both lower 
extremities which is productive of impairment of balance and 
propulsion so as to preclude locomotion without the aid of a 
cane or a wheelchair.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
paralysis of the right lower extremity have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
4.7, 4.124a, Diagnostic Code 8521 (2001).

2.  The criteria for a rating in excess of 40 percent for 
paralysis of the left lower extremity have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
4.7, 4.124a, Diagnostic Code 8521 (2001).

3.  The criteria for special monthly compensation for loss of 
use of the right and left feet have been met.  38 U.S.C.A. § 
1114(k) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.350, 4.63 
(2001). 

4.  The criteria for entitlement to a certificate of 
eligibility for financial assistance in acquiring specially 
adapted housing have been met.  38 U.S.C.A. §§ 2101, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.350, 3.809, 4.63 
(2001).

5.  The criteria for financial assistance in the purchase of 
an automobile or other conveyance are met.  38 U.S.C.A. §§ 
3902, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.350, 
3.808, 4.63 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).  VA 
has recently issued final regulations to implement these 
statutory changes.  See Duty to Assist, 66 Fed. Reg. 45620, 
et seq. (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

On review of the record, the Board finds that VA has 
satisfied its duties to the veteran under both former law and 
the new VCAA.  The veteran was provided with notification 
letters, copies of the rating decisions on appeal, and two 
Statements of the Case.  These documents clearly advised her 
of the evidence currently of record, as well as the 
applicable legal criteria.  She has also been afforded the 
opportunity to provide evidence and argument regarding the 
issues on appeal and has taken advantage of this opportunity 
by submitting additional evidence, written argument, as well 
as testifying at a Board hearing at the RO.  The Board finds 
that the RO's actions thus far satisfy the notification 
requirements set forth at 38 U.S.C.A. § 5103A (West Supp. 
2001) in that the veteran and her representative have clearly 
been notified of the evidence necessary to substantiate her 
claims.  

The Board further finds that VA's duties to assist the 
veteran set forth at 38 U.S.C.A. § 5103A have also been 
fulfilled.  After reviewing the record, the Board finds that 
no further assistance is necessary to comply with the 
requirements of this new legislation or any other applicable 
rules or regulations regarding the development of the pending 
claims.  The RO has obtained the veteran's service medical 
records and VA clinical records pertaining to the veteran.  
She has also been afforded numerous VA medical examinations 
in connection with her claims which provide the information 
necessary to reach a decision regarding the issues on appeal.  
Given the facts of this case, no reasonable possibility 
exists that any further assistance to the veteran would aid 
in substantiating her claims.  

It is also noted that when the Board addresses in its 
decision a question that has not been addressed by the RO, it 
must consider whether the veteran has been given adequate 
notice to respond and, if not, whether he or she has been 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board notes that throughout the pendency of this 
appeal, the veteran and her representative have presented 
argument as to the merits of her claims, including at a Board 
hearing.  The Board concludes that she has been accorded 
ample opportunity to fully present her claims.  She has also 
been given adequate notice as to what evidence she should 
present.  The RO considered all of the relevant evidence of 
record and all of the applicable law and regulations with 
respect to the merits of the issues on appeal.  Therefore, 
the Board believes that this decision is not prejudicial to 
the veteran.

Thus, no useful purpose would be served in remanding this 
matter for additional development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no benefit flowing to the veteran.  Such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

I.  Factual Background

The record shows that in August 1991, the Board granted the 
veteran service connection for multiple sclerosis.  By 
September 1991 rating decision, the RO effectuated the 
Board's decision and assigned an initial 30 percent rating 
for multiple sclerosis, effective March 25, 1988, pending 
results of VA medical examination.  

In November 1991, the veteran underwent VA medical 
examination at which she reported that she had been diagnosed 
with multiple sclerosis in 1988, and had been wheelchair 
bound since 1989 due to weakness in her lower extremities.  
She indicated that she could walk only a few steps using her 
cane.  On objective examination, she was noted to be able to 
propel her wheelchair by hand.  However, she indicated that 
she preferred walking with a cane held in her right hand.  
Her gait was unsteady and wide-based.  She was able to sit 
and dress herself without difficulty.  She wore bilateral 
ankle braces to prevent foot drop.  The assessment was 
multiple sclerosis with cranial nerve, motor, reflex, 
coordination, and gait abnormalities, and occasional urinary 
incontinence.  

By March 1992 rating decision, the RO assigned disability 
ratings as follows:  left lower extremity paralysis secondary 
to multiple sclerosis (40 percent); right lower extremity 
paralysis secondary to multiple sclerosis (40 percent); right 
upper extremity weakness, secondary to multiple sclerosis (20 
percent); left upper extremity weakness, secondary to 
multiple sclerosis (20 percent); urinary incontinence 
secondary to multiple sclerosis (30 percent); hypoesthesia, 
right side of face, secondary to multiple sclerosis (10 
percent); and hypoesthesia, left side of face, secondary to 
multiple sclerosis (10 percent).  Thereafter, by November 
1992 rating decision, the RO granted service connection for 
atrophy of the optic nerve secondary to multiple sclerosis 
and assigned it an initial zero percent rating.  The 
veteran's combined disability rating was 100 percent, 
effective November 25, 1991.  

A July 1994 VA hospitalization summary shows that she was 
admitted with a one-month history of progressive total body 
sensory loss, decreased bowel function, slurred speech, and 
decreased visual acuity on the left.  It was noted that the 
veteran had a history of several previous exacerbations of 
multiple sclerosis which had responded to high dose steroids.  
On physical examination, visual acuity was 20/25 on the right 
and 20/30 on the left.  During hospitalization, she was given 
high dose steroids intravenously which resulted in a mild 
improvement of her symptoms.  The impression on hospital 
discharge was exacerbation of multiple sclerosis with a 
possible functional component.  

In September 1994, the veteran submitted an Application for 
Automobile or Other Conveyance and Adaptive Equipment (VA 
Form 21-4502).  The RO denied her claim for this benefit in 
an October 1994 rating decision.  

In August 1997, the veteran again requested increased rating 
for her service-connected multiple sclerosis.  

VA clinical records dated from January to October 1997, in 
pertinent part, show that in June 1997, the veteran sought 
treatment after she fell and hit her head.  On examination in 
July 1997, her strength was 5/5 throughout with mild giving 
way.  Her gait was described as ataxic with a wide base and 
there were diminished reflexes.  There were no cranial nerve 
abnormalities.  In October 1997, it was noted that she was 
using a wheelchair.  

On VA medical examination in January 1998, the veteran 
reported that she could take a few steps with her cane, but 
was essentially wheelchair bound.  She indicated that she 
used a shower chair and needed some assistance in doing so.  
She described an inability to drive a standard automobile.  
The examiner indicated that it was his opinion that the 
veteran was trying to be independent, but needed a lot of 
assistance.  He noted that her disability was progressing.  
On examination, the veteran was in a wheelchair and was 
unable to transfer to the scales or examining table.  It was 
noted that the examination was of limited quality because it 
was performed with the veteran in a wheelchair.  The 
diagnoses included advanced multiple sclerosis.  The examiner 
indicated that the firm opinion that the veteran needed the 
daily assistance of another person and that she would likely 
need more assistance in the near future.  

On VA visual examination in January 1998, the veteran's best 
corrected visual acuity was 20/20, bilaterally.  Visual filed 
examination showed that there was an enlarged blind spot on 
the left.  The impression was refractory error, presbyopia, 
and history of optic neuritis with optic nerve pallor on the 
left.  

On VA neurological examination in January 1998, it was noted 
that the veteran continued to use a wheelchair, although she 
indicated that she could walk short distances with a single 
point cane.  She further indicated that her difficulties in 
walking were due to leg weakness and gait imbalance.  The 
veteran noted that she had a recent fall which had required 
stitches in her forehead.  It was noted that the had 
deficient strength in her upper extremities to transfer and 
only intermittently had symptoms of incoordination and 
weakness.  She also had a long history of generalized 
numbness and a decrease in visual acuity.  On objective 
examination, she had normal tone in both upper and lower 
extremities with 5/5 strength throughout.  There was 
subjective decrease in pinprick throughout most of her body.  
Vibration was absent in the toes, knees, left hand.  Joint 
position sense was abnormal including with the large joints 
in the distal legs and arms.  Her gait was very wide based 
and ataxic.  She was able to stand on her toes and to minimal 
degree on her heels.  She was able to walk a few steps with 
the use of cane.  There was obvious postural instability.  
The diagnoses included definite multiple sclerosis with a 
history of initial relapsing and remitting multiple 
sclerosis.  Residual deficits were noted to include a wide-
based ataxic gait and problems referable to the spinal cord 
including wide spread sensory abnormalities.  The examiner 
noted that there was no objective evidence of weakness 
currently and that there were some suspicions that her 
symptoms were exaggerated.  

By April 1998 rating decision, the RO continued its earlier 
decision regarding the ratings for the veteran's multiple 
sclerosis, denied entitlement to special monthly compensation 
based on the need for aid and attendance of another person or 
being housebound, and granted service connection for 
neurogenic bowel and assigned it an initial zero percent 
rating.  

In June 1998, the veteran's representative submitted a Notice 
of Disagreement on her behalf regarding the issue of, inter 
alia, entitlement to aid and attendance benefits.  In support 
of her claim, she submitted a June 1998 VA clinical record 
showing that an electric wheelchair had been ordered for her.  
An August 1998 VA clinical record shows a diagnosis of 
progressive multiple sclerosis.  

Thereafter, by September 1998 rating decision, the RO granted 
special monthly compensation based on the need for the 
regular aid and attendance of another person.  She was 
notified that this action constituted a complete grant of the 
benefits sought on appeal with respect to that issue.

On April 1999 VA neurology examination, the veteran reported 
that her multiple sclerosis had initially followed a 
relapsing, remitting course, but that it had now become 
chronically progressive.  She indicated that she currently 
had balance problems which significantly impaired her ability 
to ambulate.  She indicated that she walked only short 
distances, and was otherwise wheelchair bound.  The examiner 
noted that the veteran had recently started on medication for 
treatment of multiple sclerosis and there had been some 
suggestion that she was responding to that treatment.  On 
objective examination, there was minimally decreased tone in 
the lower extremities, otherwise, there was normal muscle 
strength in all lower extremities.  Deep tendon reflexes were 
diffusely diminished.  Her gait was unsteady but it did not 
reveal any typical features of ataxia.  She walked in short 
shuffling steps and was not able to tip toe or heel walk, nor 
was she able to perform tandem walking.  The diagnosis was 
multiple sclerosis.  The examiner commented that the veteran 
had a longstanding history of episodic complaints which were 
purely sensory and believed to be psychological in nature.  
However, since the mid 1980s she had a predominately chronic 
progressive course of multiple sclerosis with a slow 
worsening of the condition.  Her main features included 
unsteadiness of gait and sensory abnormalities.  It was noted 
that she had been wheelchair bound recently because of gait 
unsteadiness, although her muscle strength in the upper and 
lower extremities was essentially normal.  She was also able 
to walk, albeit with a very cautious gait.  The examiner 
indicated that it was difficult for him to determine whether 
the veteran had loss of use of her feet under the criteria he 
had been given.  He noted that hern clearly had normal 
strength in her lower extremities, strength which would not 
be achieved by any prosthetic appliance.  However, he 
indicated that it appeared that the main reason that the 
veteran was predominately wheelchair bound was her perceived 
unsteadiness of gait.  He noted that the examination had not 
revealed any evidence of ataxia, although her gait was 
unsteady and very cautious.  He indicated that it was 
possible that the veteran had had episodes of near falling 
which was likely a manifestation of multiple sclerosis and 
that such episodes had resulted in her lack of self assurance 
while walking.  He indicated that this was the main reason 
she was confined to a wheelchair for most of her ambulation.  
He indicated that there had clearly not been an improvement 
in her multiple sclerosis and that she would likely continue 
to worsen, although he did not foresee any dramatic change in 
her condition.  

In July 1999, she submitted another Application for 
Automobile or Other Conveyance and Adaptive Equipment as well 
as an Application in Acquiring Specially Adapted Housing or 
Special Home Adaptation Grant.  By August 1999 decision, the 
RO denied her claims for these benefits.  

In August 2001, the veteran testified at a hearing at the RO, 
claiming that she was unable to walk at all or balance 
herself without using a cane.  She indicated that she had 
tried to walk recently, but had fallen.  She indicated that 
her entire house was now wheelchair accessible, including her 
bathroom.  However, her representative indicated that he 
still wanted to determine her future eligibility for an 
adaptation grant.  At her hearing, she submitted an April 
1999 vocational evaluation.  That report noted that the 
veteran had used a wheelchair since 1988 and that she was 
able to walk only very short distances, about the length of a 
room.  The veteran reported that her legs had previously 
given out on her on occasion, causing her to fall. 

II.  Increased rating for paralysis of the right and left 
lower extremities

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2001).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2001).

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2001).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided. 38 C.F.R. § 4.14 (2001).  
Notwithstanding the above, VA is required to provide separate 
ratings for separate manifestations of the same disability 
which are not duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  

The Court has held that compensation for service-connected 
injury is limited to claims with present disability and where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

The veteran's left and right lower extremity disabilities are 
currently rated under the criteria pertaining to impairment 
of the external popliteal nerve (common peroneal) under Code 
8521.  Under those criteria, when there is complete paralysis 
thereof, with foot drop and slight droop of the first 
phalanges of all toes, when one cannot dorsiflex the foot, 
extension (dorsal flexion) of proximal phalanges of toes 
lost; abduction of foot lost, adduction weakened; anesthesia 
covers entire dorsum of foot and toes, a maximum 40 percent 
rating is assignable.  

As Code 8521 does not provide for a rating higher than 40 
percent, the Board has considered whether a higher rating may 
be assigned under an alternative diagnostic code.  For 
example, Code 8520 pertains to paralysis of the sciatic 
nerve.  Under that provision, a 40 percent rating is assigned 
for moderately-severe paralysis and a 60 percent rating is 
assigned for severe paralysis with marked muscular atrophy.  
38 C.F.R. § 4.124a (2000).  An 80 percent rating is warranted 
for complete paralysis of the sciatic nerve.  With complete 
paralysis of the sciatic nerve, the foot dangles and drops, 
there is no active movement possible of muscles below the 
knee, and flexion of the knee is weakened or (very rarely) 
lost.

After reviewing the evidence above, the Board finds that even 
if the veteran's disability was most appropriately rated 
under Code 8520, the criteria for a rating in excess of 40 
percent have not been met.  Specifically, the Board notes 
that marked muscular atrophy has not been noted; in fact, no 
more than mild atrophy has been noted in the medical evidence 
of record.  Rather, the veteran's strength in her lower 
extremities has been consistently normal.  Likewise, the 
record does not show symptomatology indicative of complete 
paralysis of the sciatic nerve.  For example, there is no 
objective evidence that there is no active movement of the 
muscles below the knee or that flexion of the knee is 
weakened or lost.  Accordingly, the Board concludes that the 
criteria for assignment of a rating in excess of 40 percent 
under Code 8520 have not been met.  Moreover, the Board finds 
that there is no other potentially applicable provision under 
which a rating in excess of 40 percent for either lower 
extremity would be warranted.  See Code 5256 (requiring 
extremely unfavorable ankylosis of the knee); Code 5275 
(requiring shortening of the lower extremity); Code 5317 
(requiring severe injury to muscle group XVII).  Again, the 
medical evidence of record does not support the conclusion 
that the veteran's right or left lower extremity disabilities 
are more appropriately rated under these provisions or that a 
rating in excess of 40 percent would be warranted.  

Furthermore, although 38 C.F.R. §§ 4.10, 4.40, and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995) relate to functional 
loss due to pain, weakness or other musculoskeletal 
pathology, Code 8521 sets forth criteria which specifically 
include weakened movement, loss of feeling, and loss of 
motion.  Thus, ratings in excess of 40 percent, under those 
regulations, are not in order under these provisions.

In sum, the Board finds that the preponderance of the 
evidence is against the claims of entitlement to an 
evaluation in excess of 40 percent for right and left lower 
extremity paralysis.  Since the preponderance of the evidence 
is against the claims, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Special monthly compensation based on the loss of use 
of both feet

A veteran may establish entitlement to additional monthly 
compensation for anatomical loss or loss of use of a foot.  
38 U.S.C.A. § 1114(k).  Loss of use of a foot will be held to 
exist when no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below the knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of actual remaining function of the foot, whether the 
acts of balance and propulsion, etc., could be accomplished 
equally well by an amputation stump with prosthesis.  
Extremely unfavorable ankylosis of the knee or complete 
ankylosis of 2 major joints of an extremity, or shortening of 
the lower extremity of 31/2 inches or more, will be taken as 
loss of use of the foot involved.  Complete paralysis of the 
external popliteal (common peroneal) nerve and consequent 
foot drop, accompanied by characteristic organic changes 
including trophic and circulatory disturbance and other 
concomitants confirming complete paralysis of this nerve, 
will be taken as loss of use of the foot.  38 C.F.R. §§ 
3.350(a)(2), 4.63.  

In this case, the Board notes that the veteran claims that 
she has now completely lost the ability to walk due to 
manifestations of multiple sclerosis, including lower 
extremity weakness and gait abnormalities.  Indeed, VA 
medical examiners have consistently described her as 
essentially wheelchair bound.  However, one VA medical 
examiner indicated that the veteran had strength in her lower 
extremities which would not be present in the event of 
amputations.  He implied, therefore, that the acts of balance 
and propulsion, etc., could not be accomplished equally well 
by an amputation stump with prosthesis.  

On the other hand, the Board observes that the veteran is 
currently in receipt of 40 percent ratings for her right and 
left lower extremity disabilities under Code 8521, assigned 
for complete paralysis of the external popliteal nerve.  
Given that the criteria for loss of use of the foot under 38 
C.F.R. §§ 3.350(a)(2) and 4.63 specifically provide that 
complete paralysis of the external popliteal nerve shall be 
taken as loss of use of the foot, the Board finds that the 
veteran is entitled to special monthly compensation on 
account of the loss of use of the right and left feet.  Id.  

IV.  Specially adapted housing or special home adaptation 
grant

A certificate of eligibility for assistance in acquiring 
specially adapted housing is available to a veteran who has 
permanent and total service-connected disability due to:  (1) 
the loss, or loss of use, of both lower extremities, such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; or (2) blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity; (3) the loss or loss of use of 
one lower extremity, together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or (4) loss or loss 
of use of one lower extremity together with the loss or loss 
of use of one upper extremity which so affects the functions 
of balance or propulsion as to preclude locomotion without 
the aid of braces, crutches, canes or a wheelchair.  38 
U.S.C.A. § 2101(a); 38 C.F.R. § 3.809 (2001).  

The phrase "preclude locomotion" is defined as the 
necessity for regular and constant use of a wheelchair, 
braces, crutches or canes as a normal mode of locomotion 
although occasional locomotion by other methods may be 
possible.  38 C.F.R. § 3.809(d) (2001).

A certificate of eligibility for assistance in acquiring 
necessary special home adaptations or for assistance in 
acquiring a residence already adapted with necessary special 
features is available to a veteran who does not qualify for 
specially adapted housing under the criteria cited above, but 
is entitled to compensation for permanent and total 
disability which:  1) is due to blindness in both eyes with 
5/200 or less visual acuity or 2) includes the anatomical 
loss or loss of use of both hands.  38 U.S.C.A. § 2101(b); 38 
C.F.R. § 3.809a (2001).

The record shows that service connection is in effect for the 
following:  left lower extremity paralysis secondary to 
multiple sclerosis (40 percent disabling); right lower 
extremity paralysis secondary to multiple sclerosis (40 
percent disabling); right upper extremity weakness, secondary 
to multiple sclerosis (20 percent disabling); left upper 
extremity weakness, secondary to multiple sclerosis (20 
percent disabling); residuals of a total abdominal 
hysterectomy (30 percent disabling); residuals of a right and 
left salpingo-oophorectomy with repair of the left ovary (10 
percent disabling); urinary incontinence secondary to 
multiple sclerosis (30 percent disabling); hypoesthesia, 
right side of face, secondary to multiple sclerosis (10 
percent disabling); hypoesthesia, left side of face, 
secondary to multiple sclerosis (10 percent disabling); and 
optic nerve atrophy secondary to multiple sclerosis, 
neurogenic bowel disease, and fibrocystic disease of the 
right breast, each of which is rated zero percent disabling.  
Her combined permanent and total disability rating has been 
in effect since November 25, 1991.

In light of the above decision awarding special monthly 
compensation for the functional equivalent of loss of use of 
both feet, the veteran now satisfies the requirements for a 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a), that 
is, her service-connected multiple sclerosis, which is rated 
as permanently and totally disabling, is productive of loss 
of use of both lower extremities and requires that her normal 
mode of locomotion is a wheelchair.  This conclusion is 
supported by the M21-1, Part VI, Chapter 8.11, which states 
that if entitlement to special monthly compensation under 38 
U.S.C.A. § 1114(l) exists due to loss of use of both lower 
extremities, the veteran also meets the requirements for 
specially adapted housing under 38 U.S.C.A. § 2101.  
Accordingly, the veteran's claim of entitlement to specially 
adapted housing under 38 U.S.C.A. § 2101(a) is granted.

Given the grant of benefits under 38 U.S.C.A. § 2101(a), the 
veteran is not entitled to a special home adaptation grant 
under 38 U.S.C.A. § 2101(b), as dictated in the requirements 
of this provision laid out in 38 C.F.R. § 3.809a, because an 
award of benefits under both sections of 38 U.S.C.A. § 2101 
is precluded.  

V.  Automobile or conveyance and adaptive equipment

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and of 
basic entitlement to the necessary adaptive equipment will be 
made if the veteran, as the result of a service-connected 
injury or disease, has suffered the loss or permanent loss of 
use of one or both feet; has suffered the loss or permanent 
loss of use of one or both hands; or has a permanent 
impairment of vision in both eyes with central visual acuity 
of 20/200 or less in the better eye, or more than 20/200 if 
he also has a visual field defect with a visual field no 
greater than 20 degrees in the better eye.  For entitlement 
to assistance in the purchase of adaptive equipment only, the 
veteran must have, as the result of a service-connected 
disease or injury, ankylosis of one or both knees or one or 
both hips.  38 U.S.C.A. § 3902; 38 C.F.R. § 3.808(b)(iv) 
(2001).  Ankylosis is defined as stiffening or fixation of a 
joint as the result of a disease process with fibrosis or 
bony union across the joint.  See Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996). 

The evidence of record in this case shows that the veteran 
has the functional equivalent of the loss of use of both feet 
as a result of her service-connected multiple sclerosis.  As 
the controlling legal criteria provide that entitlement to a 
certification of eligibility for financial assistance in the 
purchase of one automobile or other conveyance and of basic 
entitlement to the necessary adaptive equipment is warranted 
if "loss of use" of one or both feet due to service-
connected disability is shown, the appeal as to this issue is 
granted.  


ORDER

A rating in excess of 40 percent for paralysis of the right 
lower extremity is denied.  

A rating in excess of 40 percent for paralysis of the left 
lower extremity is denied.  

Special monthly compensation based on the loss of use of the 
left and right feet is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or conveyance 
and/or adaptive equipment therefor is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.


REMAND

As noted above in the Introduction above, by April 1998 
rating decision, the RO continued its earlier decision 
regarding the ratings assigned the veteran's service-
connected disabilities, including the 20 percent ratings 
assigned both the right and the left upper extremity due to 
weakness from multiple sclerosis.  In June 1998, the 
veteran's representative submitted a Notice of Disagreement 
as to these issues; however, a Statement of the Case on these 
issues has not yet been issued.  Thus, a remand is necessary.  
See Manlincon v. West, 12 Vet. App. 328 (1999).

To ensure due process, the case is remanded for the 
following:

The RO should issue a Statement of the 
Case to the veteran and her 
representative addressing the issues of 
entitlement to a rating in excess of 20 
percent for the right upper extremity 
weakness and 20 percent for the left 
upper extremity weakness.  The Statement 
of the Case should include all relevant 
law and regulations pertaining to these 
claims.  The veteran must be advised of 
the time limit in which she may file a 
substantive appeal.  See 38 C.F.R. § 
20.302(b).  This matter should then be 
returned to the Board for further 
consideration, only if an appeal is 
properly perfected.

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 



